Citation Nr: 0729751	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.   Entitlement to an initial rating in excess of 10 percent 
for status post microdiscectomy, L5-S1, with mechanical low 
back pain from March 1, 2003 to September 5, 2003.

2.  Entitlement to an initial rating in excess of 10 percent 
for status post microdiscectomy, L5-S1, with mechanical low 
back pain after September 5, 2003.  

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected for left leg peripheral neuropathy 
associated with status post microdiscectomy, L5-S1, with 
mechanical low back pain.

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected for right leg peripheral neuropathy 
associated with status post microdiscectomy, L5-S1, with 
mechanical low back pain.

5.  Entitlement to an initial rating in excess of 10 percent 
for service-connected left carpal tunnel syndrome.

6.  Entitlement to an initial rating in excess of 10 percent 
for service-connected right carpal tunnel syndrome.

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 2000 to February 2003 with prior active 
duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2003.  A statement of the case was issued in May 2004, 
and a substantive appeal was received in June 2004.  

In his claim received in September 2002, the veteran claimed 
entitlement to service connection for sleep apnea.  This 
matter is hereby referred to the RO for appropriate action.  

Additional evidence was received from the veteran with a 
written waiver of preliminary RO review.



FINDINGS OF FACT

1.  From March 1, 2003 to September 5, 2003, status post 
microdiscectomy, L5-S1, with mechanical low back pain was 
manifested by lumbosacral strain with characteristic pain on 
motion; with no evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; and no functional loss due to pain, 
weakness, and fatigue.  

2.  From September 5, 2003, status post microdiscectomy, L5-
S1, with mechanical low back pain is manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; with no functional loss due 
to pain, weakness, and fatigue.  

3.  The veteran's left leg peripheral neuropathy associated 
with status post microdiscectomy, L5-S1, with mechanical low 
back pain is manifested by mild incomplete paralysis of the 
sciatic nerve.  

4.  The veteran's right leg peripheral neuropathy  associated 
with status post microdiscectomy, L5-S1, with mechanical low 
back pain is manifested by mild incomplete paralysis of the 
sciatic nerve.  

5.  The veteran's left carpal tunnel syndrome is manifested 
by mild incomplete paralysis of the median curve. 

6.  The veteran's right carpal tunnel syndrome is manifested 
by mild incomplete paralysis of the median curve. 
  

CONCLUSIONS OF LAW

1.   From March 1, 2003 to September 5, 2003, the criteria 
for entitlement to a disability evaluation in excess of 10 
percent microdiscectomy, L5-S1, with mechanical low back pain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Diagnostic Codes 5295 (in 
effect prior to September 26, 2003), 5242 (2007).

2.   After September 5, 2003, the criteria for entitlement to 
a disability evaluation of 20 percent, but no higher, for 
microdiscectomy, L5-S1, with mechanical low back pain have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Codes 5295 (in effect 
prior to September 26, 2003), 5242 (2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for left leg peripheral neuropathy 
associated with status post microdiscectomy, L5-S1, with 
mechanical low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Diagnostic Code 8520 (2007).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for right leg peripheral neuropathy 
associated with status post microdiscectomy, L5-S1, with 
mechanical low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Diagnostic Code 8520 (2007).

5.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for left carpal tunnel syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Diagnostic Code 8515 
(2007).

6.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for right carpal tunnel syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Diagnostic Code 8515 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  The January 2004 and February 
2005 VCAA letters effectively notified the veteran of the 
evidence needed to substantiate his claims as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the January 2004 and February 2005 VCAA 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran in January 2004 and February 
2005 were not given prior to the March 2003 adjudication of 
the claim, the notice was provided prior to recent 
certification of the veteran's claim to the Board.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves issues of 
entitlement to increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided January 2004 and 
February 2005 VCAA letters with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection.  The veteran has also been 
provided with a March 2006 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claims and the effective date of the disabilities.  
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded VA examinations in January 
2003 and February 2004, and no further VA examination is 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claims.


Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Effective September 23, 2002, VA promulgated new regulations 
for the evaluation of intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

The Board notes that the veteran's claim was received on 
September 30, 2002, after the effective date of the change in 
regulations for evaluation of intervertebral disc syndrome 
and before the effective date of the change in regulations 
for evaluation of the remaining disabilities of the spine.  
The RO rated the veteran's spine under Diagnostic Code 5295, 
for lumbosacral strain, pursuant to the old rating criteria 
in effect prior to September 26, 2003.  The Board must 
determine whether an increased rating is warranted under both 
the new and old criteria for lumbosacral strain because the 
revisions in the rating criteria became effective during the 
pendency of the appeal.  However, with respect to the 
criteria for intervertebral disc syndrome, only the new 
criteria apply as the veteran's claim was received after the 
effective date of the new criteria.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
May 2004 statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5295, a 
10 percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted if there is lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.  A maximum rating of 40 
percent is warranted when lumbosacral strain is severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine; and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

        Rating Prior to September 5, 2003

On VA examination in January 2003, physical examination of 
the veteran's lumbar spine showed that posture and gait were 
normal and that he was tender to palpation along the L5-S1 
region.  There were no paraspinal muscle spasms present.  The 
examiner observed that the veteran was able to walk on his 
toes, heels, and tandem walk.  The veteran was able to bear 
all of his weight on one foot.  The examiner also observed 
that the veteran had a full weight bearing non-antalgic gait.  
The diagnosis was mechanical low back pain, status post 
microdiscectomy at 
L5-S1.  

The veteran underwent magnetic resonance imaging (MRI) in 
February 2003 at Great Falls Clinic, LLP.  The impression was 
prior L5-S1 hemilaminectomy with some enhancing soft tissue 
partially surrounding the exiting right L5 nerve root.  There 
was also a component of enhancing soft tissue protruding into 
the anterior aspect of the cal sac and touching the right S1 
root.  The findings were noted as unchanged since a previous 
examination.  

Private medical records reveal that the veteran was seen by 
Dale M. Schaefer, M.D. in March 2003 for low back pain 
radiating to his right anterior thigh.  The veteran compared 
the pain to a "stinger."  Upon physical examination, Dr. 
Schaefer noted that the veteran was tender to palpation over 
his lower lumbar paravertebral muscles with some slight 
tenderness to palpation over the sciatic notch on either 
side.  Flexion was carried out to a full range of motion, but 
it was noted that it exacerbated the veteran's low back pain.  
The pain worsened when the veteran tried to achieve the erect 
position.  Extension was limited to about 15 degrees.  
Straight leg raising was negative.

VA medical records show that the veteran walked into his 
April 2003 appointment with a normal appearing gait and was 
able to walk on his toes and heels.  There was full range of 
motion on his lumbosacral spine, but with complaints of pain.  
The veteran's strength was recorded at 5/5.  

At his May 2003 Social Security Administration (SSA) 
examination, the examiner noted that the veteran appeared to 
have some discomfort when moving from the supine over to the 
prone position.  Upon physical examination, it was noted that 
the veteran was able to flex to where his fingertips were 
approximately 10 centimeters from the floor.  However, 
extension, lateral bending, and trunk twisting were described 
as minimal at best.  The examiner additionally noted that the 
veteran had bracing to the slightest palpation of his lower 
back along the spinous processes as well as along the 
paraspinal muscles even up in to the thoracic spine.  Pain 
behaviors included grimacing and moaning.

A VA medical record shows that the veteran was seen in July 
2003 by a physical therapist for chronic back pain and 
complaints of numbness in his right leg,  primarily in his 
thigh.  The veteran rated his pain a 7 on a scale of 1 to 10 
at the time, and at best it was 5 on a scale of 1 to 10.  
Upon examination, the veteran had active range of motion with 
moderate limitations, but motions were not correlated with 
radiating pain or distal numbness.  

The veteran was later seen that day by an orthopedic surgeon.  
It was noted that the veteran complained of pain, stocking 
glove numbness to the right lower extremity neuropathy , and 
subjective weakness; he continued that he could not walk on 
heels with his pain and pulling.  Upon physical examination, 
it was noted that the veteran had no spasms and moved fairly 
well.  Test for low back pain showed +2/3 on Waddell's 
testing.  The impression was chronic back low and thoracic 
back pain with non-physiological numbness and tingling, with 
no objective neurologic abnormality.

X-rays from the July 2003 visit show that the evaluation of 
the lumbar spine demonstrated anatomic alignment of the 
lumbar vertebral bodies.  It was further noted that there was 
good preservation of the joint space with the exception of 
L5-S1 with early degenerative disease present manifested by 
joint space narrowing and vacuum disc phenomena with no 
additional abnormalities.  The diagnosis was degenerative 
disease at L5-S1.

Under the old criteria, there is no medical evidence to 
warrant a rating in excess of 10 percent.  There were no 
objective medical finding of muscle spasm on extreme forward 
bending or loss of lateral spine motion to warrant a 20 
percent rating.  Further, there is no evidence that 
lumbosacral strain was severe to warrant a 40 percent rating.  
Although the medical records show that the veteran had 
limitation of motion, he did not have listing of the whole 
spine to opposite side, or positive Goldthwaite's sign to 
warrant the maximum rating.
   
Even under the new criteria, there was no medical evidence to 
warrant a rating in excess of 10 percent.  There were no 
objecting findings of forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees to warrant a 
rating of 20 percent rating.  As previously noted in the 
March 2003 private medical record, the veteran had full range 
of motion; and at his May 2003 SSA examination, the veteran 
flexed far enough so that his fingertips were about 10 
centimeters above the floor.  Additionally, July 2003 VA 
medical records show that he had active range of motion with 
moderate limitations. 

Further, there was no medical evidence of any ankylosis to 
warrant either a 30 percent, 40 percent, or 50 percent 
disability rating.  Also, there was no evidence of 
intervetebral disc syndrome to warrant a rating based on 
incapacitating episodes.  

There is also no evidence of record of any current 
neurological abnormalities to warrant a separate rating under 
another diagnostic code pursuant to Note (1) of the general 
rating formula for disease and injuries of the spine.  
September 2003 VA medical records show that the veteran had 
normal bowel and bladder pattern; he denied being 
incontinent.    

In addition, the Board notes that the application of 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, is not warranted 
because there was no indication of additional functional loss 
due to pain, weakness, fatigue, or incoordination.  As 
previously mentioned, a July 2003 VA medical record reveals 
that the veteran had active range of motion with moderate 
limitations, but the motions were not correlated with 
radiating pain or distal numbness.  

Therefore, a preponderance of the evidence is against a 
higher rating for status post microdiscectomy, L5-S1, with 
mechanical low back pain from March 1, 2003 to September 5, 
2003.




        Rating From September 5, 2003

The Board also finds that the preponderance of the evidence 
is against a rating in excess of 10 percent from September 5, 
2003.  

VA medical records show that the veteran was seen on two 
occasions in September 2003.  He was first seen at VA 
medication outpatient, where his back was noted as without 
deformity.  There was tenderness to palpation on the lower 
lumbar spine and paraspinal muscles bilaterally worse on the 
left than the right noted.  Range of motion was diminished 
with flexion to 40 degrees and diminished with extension to 
10 degrees.  Gait and stance were normal and the veteran was 
able to perform toe and heal walk and squat and rise without 
difficulty.  

He was then seen that day by consult neurology.  It was 
concluded that the findings were most consistent with very 
mild S1 radiculopathy.  It was further concluded that there 
was no volitional effort during testing for muscle 
contractions in almost all muscles tested, while the veteran 
could walk normally; the findings were noted as non-
physiologic.

VA medical records also show that in December 2003, the 
veteran's station and gait demonstrated that he walked 
normally without any limp or lateralization of the gait.  The 
veteran denied any loss of control of bowel or bladder 
function.  After examining the veteran's back, it was noted 
that the veteran was standing with no significant list or 
pelvic obliquity.  In addition, it was noted that the veteran 
exhibited restriction of motion, particularly with extension 
and attempted twisting and lateral flexion reporting 
increased burning pain in his low back.  It was revealed that 
the veteran had diffuse superficial tenderness with palpation 
through the mid trough the low back area as well as over the 
hip girdle area including the buttocks and trochanters.  The 
veteran reported increased low back pain with simulated 
pressure applied to the top of the head and with simulated 
trunk rotation.  The assessment was that the veteran had 
chronic low back pain with right lower extremity numbness and 
tingling, status post lumbar laminectomy L5-S1 October 2001.    

The veteran was afforded another VA examination in February 
2004.  The examiner noted that the veteran's posture was 
unremarkable and that the veteran walked with a somewhat 
guarded gait in the clinic even though in the parking lot, 
his walk was unremarkable.  It was observed that the veteran 
had no obvious spinal deformity and no muscle wasting of the 
back or legs.  It was noted that the veteran had forward 
flexion of 90 degrees, extension of 10 degrees.  The veteran 
flexed far enough so that his fingertips hung approximately 6 
inches above the floor.  The veteran claimed back pain at the 
end extent of flexion and extension.  In addition, the 
veteran rotated 15 degrees to the right, 15 degrees to the 
left, and had lateral flexion of 10 degrees right and left 
claiming back pain with these movements.  

After examining the veteran and reviewing the veteran's 
claims file, the examiner noted that there were 
inconsistencies and contradictory findings.  Due to what he 
judged to be a fairly straight forward attempt by the veteran 
to manage the examiner's impressions of the veteran's 
disability on four prior examination in addition to the VA 
examination, the examiner believed that the subjective 
recounting of the veteran's current status and the 
examination were to be viewed with caution.  Consequently, 
conclusions were difficult to draw for the examiner.  

February 2004 x-rays that showed early degenerative disease 
at the L5-S1 level.  In his February 2004 addendum, the 
examiner's assessment was that he was in agreement with the 
VA physician in September 2003 and that the veteran had a 
mild S1 radiculopathy with functional impairment impossible 
to accurately gauge.       

VA medical records from May 2004 show that the veteran was 
seen for low back pain.  The veteran's back was described as 
without deformity.  There was tenderness to palpation on 
lower lumbar spine and paraspinal muscles bilaterally worse 
on the left than the right were noted.  Range of motion was 
deemed diminished with flexion to 40 degrees and diminished 
with extension to 10 degrees.  Gait and stance were normal.  
It was revealed that the veteran was able to perform toe and 
heal walk, and squat and rise without difficulty.  

Subsequent VA medical records from November 2004 to January 
2005 show the veteran was seen on numerous occasions for 
chronic back pain that radiated to his right leg.  

The veteran was later seen at Benefis Healthcare in October 
2005 for the onset of back pain in the lower lumbar spine.  
It was noted that there was no bladder dysfunction, bowel 
dysfunction, sensory loss or motor loss.  

Private medical records show that the veteran was then seen 
by Dr. Gould in August 2006 for burning sensations he 
experienced.  The findings were lumbar muscle spasm and range 
of motion decrease and straight leg raises.  The assessment 
was lumbago and sciatica.

Various private treatment records from Great Falls 
Chiropractic Clinic show that the veteran was seen from July 
2006 to August 2006 for complaints of low back pain.  At his 
most current visit at Great Falls Chiropractic Clinic in 
August 2006, the veteran described his lower back and leg 
peripheral neuropathy  symptoms as "severe."  The veteran 
was repeatedly diagnosed with lumbosacral strain/sprain.   

Under the old criteria, there is no medical evidence to 
warrant a rating in excess of 10 percent.  VA medical record 
from September 2003 show that there was no objective medical 
finding of muscle spasm on extreme forward bending or loss of 
lateral spine motion to warrant a 20 percent rating.  There 
is also no evidence that his lumbosacral strain was severe to 
warrant a 40 percent rating.  Albeit the veteran had 
limitation of motion, he did not have listing of the whole 
spine to opposite side, or positive Goldthwaite's sign, for 
example to warrant the maximum rating.

Under the general rating formula for disease and injuries of 
the spine, Diagnostic Codes 5235-5243, a higher rating in 
excess of 10 percent is warranted since there is evidence of 
record, specifically September 2003 and May 2004 VA medical 
records, of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.   

However, there is also no evidence of forward flexion of the 
cervical spine 15 degrees or less; or favorable ankylosis of 
the entire cervical spine to warrant the next higher rating 
of 30 percent.  A 40 percent rating is not warranted because 
there is no evidence of unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is not 
warranted because there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is not for application because there is no 
evidence of unfavorable ankylosis of the entire spine.  

There is no evidence of record of any current neurologic 
abnormalities to warrant a separate rating under another 
diagnostic code pursuant to Note (1) of the general rating 
formula for disease and injuries of the spine.  As noted 
previously, VA medical records from December 2003 reveal that 
the veteran denied loss of control of bowel or bladder 
function.  

The Board acknowledged that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra. However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of 20 percent.  Based on the observations documented 
in the September 2003 VA medical record and February 2004 VA 
examination, it appears to the Board that limitation of 
motion was not due to pain or any of the Deluca factors, but 
rather the amount of effort the veteran was willing to exert 
upon physical examination.    

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In fact, a January 2003 VA medical 
record reveals that the veteran reported fishing and 
computers as his hobbies and recreation.  An August 2003 
functional capacity evaluation, based on the United States 
Department of Labor's Dictionary of Occupational Titles, 
notes that the veteran was capable of engaging in light work.  
Specifically, the veteran could exert up to 20 pounds force 
occasionally, and/or up to 10 pounds force frequently, and/or 
a negligible amount of force constantly to move objects.  
Nothing precludes the veteran from working at a place of 
employment that would accommodate his disability or that 
would offer him sedentary work.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Lower Extremities 

The present appeal involves the veteran's claim that the 
severity of his service-connected left and right leg 
peripheral neuropathy associated with status post 
microdiscectomy, L5-S1, with mechanical low back pain 
warrants a higher disability rating.  The veteran's service-
connected lower extremities have been rated by the RO under 
the provisions of Diagnostic Code 8520.  Under this 
regulatory provision incomplete paralysis of the sciatic 
nerve warrants a 10 percent rating when mild, a 20 percent 
rating when moderate, a 50 percent rating when moderately 
severe, and a 60 percent rating when severe with marked 
muscular atrophy.  In addition, an 80 percent rating in 
warranted for complete paralysis of the sciatic nerve where 
the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

On VA examination in January 2003, the veteran's lower 
extremities showed no cyanosis, clubbing, edema, or 
varicosities.  2+ dorsalis pedis and plantar flexion were 
noted.  There was a negative straight-leg raise test, deep 
tendon reflexes were 2+, and there was a normal Babinski 
response bilaterally.  There was no ankle clonus.  
Musculoskeletal strength measured 5/5.  The examiner observed 
that the veteran was able to walk on his toes, heels, and 
tandem walk.  The veteran was able to bear all of his weight 
on one foot.  The examiner also observed that the veteran had 
a full weight bearing non-antalgic gait.  

Private medical records reveal that the veteran was seen by 
Dale M. Schaefer, M.D. in March 2003 for low back pain 
radiating to his right anterior thigh.  The veteran compared 
the pain to a "stinger."  Upon physical examination, 
examination of the veteran's gait and station were deemed 
unremarkable.  Sensory examination tested with a pin showed a 
slight subjective decreased pain sensation throughout the 
entire right lower extremity as compared with the left, but 
was otherwise unremarkable.  Deep tendon reflexes were 
recorded as 2+ and symmetric.  Flexion was carried out to 
full range of motion, but that exacerbated his low back pain.  
Straight leg raising examination was deemed negative in the 
sitting position.  According to 
Dr. Schaefer, the veteran's nerves and muscles of the lower 
extremities were not particularly tender to palpation.  

An April 2003 VA medical record shows that the veteran walked 
into his appointment with a normal appearing gait and was 
able to walk on his toes and heels.  The veteran's strength 
was recorded at 5/5.  He had +2 patellar reflexes 
bilaterally, +1 right Achilles and + 2 left.  The veteran was 
able to feel sharp/light sensation bilaterally, but decreased 
on the right compared to the left.  There was no clonus, and 
the straight-leg raise was negative.  

VA medical records show that the veteran was seen in July 
2003 by a physical therapist for chronic back pain and 
complaints of numbness in his right leg peripheral 
neuropathy, primarily in his thigh.  The veteran rated his 
pain a 7 on a scale of 1 to 10 at the time, and at best it 
was 5 on a scale of 1 to 10.  Upon examination, it was noted 
that the veteran had active range of motion with moderate 
limitations, but motions were not correlated with radiating 
pain or distal numbness.  There was sensation to soft touch 
noted in the right lower extremity, but the veteran described 
the touch as "rough" feeling.  It was further noted that 
the veteran was negative for radiating symptoms in straight-
leg raises.  Strength was described as within normal limits.  

The veteran was later seen that day by an orthopedic surgeon.  
It was noted that the veteran complained of pain, stocking 
glove numbness to the right leg peripheral neuropathy, and 
subjective weakness; he continued that he could not walk on 
heals with his pain and pulling.  Upon physical examination, 
it was noted that the veteran had no spasms and moved fairly 
well.  Test for low back pain showed +2/3 on Waddell's 
testing.  The veteran's gait was described as mildly antalgic 
with right foot held in slight inversion when walking.  The 
veteran was observed to have climbed up and down from the 
table easily.  There was good dosalis pedis and plantar 
flexion walking pattern noted.  There was decreased foot/toe 
dorsiflexion right lower extremity when sitting with poor 
resistance, but questionable volitional effort.  His 
quadriceps and hamstrings were measured at 5/5.  There was no 
gross atrophy.  Deep tendon reflexes were 1+ diffusely, toes 
down.  The veteran was able to dorsiflex his foot with 
encouragement and positioning.         

VA medical records show that the veteran was seen on two 
occasions in September 2003.  At his neurology consultation, 
the veteran complained that his right leg was numb and times 
and believed that it did not function properly.  Upon brief 
examination, it was noted that there was no atrophy of 
fasciculations.  It was observed that the veteran had total 
give away weakness of his right leg musculature, which 
appeared to be purely effort-related.  It was additionally 
noted that muscle groups tested were proximal and distal in 
that leg, and that he had 0 out of 5 strength-wise yet was 
able to walk perfectly.  Deep tendon reflexes in her right 
knee were 0 to 1; left knee was 1 with reinforcement.  There 
was trace reflexes in the ankles noted and no Babinski's.  

At outpatient medicine, the veteran's gait and stance were 
normal, and the veteran was able to perform to and heal walk 
and squat and rise without difficulty.  Straight-leg raises 
were negative bilaterally to 90 degrees.  Motor strength was 
4/5 on the right and normal on the left, but with balancing 
and walking no difference in strength.  It was suspected that 
there was decreased effort on the right leg extremities.  
Deep tendon reflexes were symmetric.  

VA medical records also show that in December 2003, the 
veteran was seen for complaints of low back pain and right 
lower extremity numbness that radiated to the right buttocks 
and right thigh.  Physical examination of the lower 
extremities showed that there was normal range of motion, and 
that they were non-tender.  The veteran stated that not only 
did he felt numbness in his leg and foot, but that his right 
foot felt cold.  He further stated that he felt weak in the 
right lower extremity and noted that the present pain 
intensity was 8/10.  The veteran's station and gait 
demonstrated that he walked normally without any limp or 
lateralization of the gait.  It was noted that the veteran 
was standing with no significant list or pelvic obliquity.  
Lower extremity examination demonstrated that the feet were 
both warm and pink.  The veteran had very full pedal pulses 
bilaterally.  There were no fasciculations on either leg.  
Additionally, there was no deformity, limitation of motion or 
pain with knee or hip motion for either leg.    

The veteran was afforded another VA examination in February 
2004.  The examiner noted that the veteran's posture was 
unremarkable and that the veteran walked with a somewhat 
guarded gait in the clinic even though in the parking lot, 
his walk was unremarkable.  It was observed that the veteran 
had no obvious spinal deformity and no muscle wasting of the 
back or legs.  The veteran had straight leg raises of 40 
degrees left, 25 degrees right, and bent leg raises of 50 
degrees bilaterally with movements limited by pain.  The 
veteran also had deep tendon reflexes 2+ right and 1+ left 
with recruitment to latter.  Lower extremity strength on 
examination manifested as 1/5 right, and 2/5 left for 
plantiflexion and 0 to 1/5 on hip and knee extension right 
and 1 to 2/5 left.  

After examining the veteran and reviewing the veteran's 
claims file, the examiner noted that there were 
inconsistencies and contradictory findings.  The examiner 
noted that that the veteran on plantiflexion of the ankles 
and extension of the knees and hips despite coaching repeat 
trials and encouragement on the examiner's part, demonstrated 
so little strength that he would otherwise be unable to rise 
form a chair and walk, both of which he was able to do 
without difficulty.  Due to what he judged to be a fairly 
straight forward attempt to manage the examiner's impressions 
of the veteran's disability on four prior examination in 
addition to the VA examination, the examiner believed that 
the subjective recounting of the veteran's current status and 
the examination is to be viewed with caution.  The examiner 
noted that, as a result, conclusions were difficult to draw.  

VA medical records from May 2004 show that tenderness to the 
paraspinal muscles bilaterally worse on the left than the 
right were noted.  Gait and stance were normal.  It was 
revealed that the veteran was able to perform toe and heal 
walk, and squat and rise without difficulty.  Straight-leg 
raising was negative bilaterally to 90 degrees.  Motor 
strength was measured at 5/5 in the lower extremities, and 
deep tendon reflexes were symmetric.  

Subsequent VA medical records from November 2004 to January 
2005 show the veteran was seen on numerous occasions for 
chronic back pain that radiated to his right leg. 

The veteran was later seen at Benefis Healthcare in October 
2005 for the onset of back pain in the lower lumbar spine 
that radiated to the right buttocks and right thigh.  
Extremities exhibited normal range of motion and were 
described as non-tender.  Straight leg raise on the right was 
positive, while straight leg raise on the left was negative.  
It was observed that the veteran ambulated out of the 
emergency room without difficulty.  Clinical impression was 
acute pain in lower back with radiation in the right leg 
exacerbated, and with acute paresthesias in the right leg.  

Private medical records show that the veteran was then seen 
by Dr. Gould in August 2006 for burning sensations he 
experienced.  The findings were lumbar muscle spasm and range 
of motion decrease and straight leg raises.  The assessment 
was lumbago and sciatica.

Various private treatment records from Great Falls 
Chiropractic Clinic show that the veteran was seen on several 
occasion August 2006 for complaints of low back pain that 
radiated to his right anterior leg into his large toe.  The 
veteran continued that the pain came and went but the 
symptoms were more pronounces at the end of a 9 hour work 
shift.  On his next visit, the veteran complained of numbness 
in his toes.  Medication did not provide any short term and 
long term relief.  At his last medical visit, the veteran 
described his lower back and leg peripheral neuropathy  
symptoms as "severe."

        Left Extremity 

Based on the evidence of record, a rating in excess of 10 
percent is not warranted.  The veteran's paralysis of the 
sciatic nerve appeared mild, if any, for various medical 
records show that the veteran had a normal gait and was able 
to walk on his toes and heels.  With the exception of the 
February 2004 VA examination, straight leg raise testing from 
September 2003 and May 2004 was to 90 degrees, which denotes 
that the veteran had normal range of motion. 

Also, a higher compensation is not warranted under the Deluca 
provisions because there is no persuasive evidence of 
additional functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so 
as to warrant a rating in excess of 20 percent.  

        Right Extremity

The present appeal involves the veteran's claim that the 
severity of his service-connected right leg peripheral 
neuropathy associated with status post microdiscectomy, L5-
S1, with mechanical low back pain warrants a higher 
disability rating.  

Again, based on the evidence of record, a rating in excess of 
10 percent is not warranted.  The veteran's paralysis of the 
sciatic nerve appeared mild, if any, for various medical 
records show that the veteran still had strength and feeling 
in his right lower extremity.  Even with what the appeared to 
be decreased effort on the part of the veteran at the 
September 2003 VA medicine outpatient, his right leg motor 
strength was 4 out of 5.  And, although in July 2003 and 
December 2003, the veteran claimed right lower extremity 
numbness that radiated to his right buttocks and right thigh, 
the veteran still had sensation to soft touch in July 2003; 
additionally, the veteran later stated in October 2004 and 
August 2006 that his back pain radiated to his right buttocks 
and right thigh.  At his September 2003 VA consult neurology, 
the total give away weakness of his right leg musculature was 
characterized as effort-related.        

Further, various medical records show that the veteran had a 
normal gait and was able to walk on his toes and heels.  
Although at the February 2004 VA examination straight leg 
raises resulted in 25 degrees for the right side, straight 
leg raise testing from September 2003 and May 2004 was to 90 
degrees, which is indicative of normal range of motion.  
Furthermore, the VA examiner from February 2004 noted that 
even though the extension of the knees demonstrated so little 
strength that the veteran would not have otherwise been able 
to rise from his chair and walk, the veteran was able to do 
so without difficulty.          

Overall, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service connected disabilities of his left and right 
lower extremities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  As noted previously, VA medical records 
show that the veteran reported engaging in fishing and using 
computers as his hobbies and recreation.  Also noted again is 
an August 2003 functional capacity evaluation, based on the 
United States Department of Labor's Dictionary of 
Occupational Titles, that notes that the veteran was capable 
of engaging in light work.  Specifically, the veteran could 
exert up to 20 pounds force occasionally, and/or up to 10 
pounds force frequently, and/or a negligible amount of force 
constantly to move objects.  Nothing precludes the veteran 
from working at a place of employment that would accommodate 
his disability or that would offer him sedentary work.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his disabilities should increase in the 
future.

III.  Carpal Tunnel Syndrome

The present appeal also involves the veteran's claim that the 
severity of his service-connected left and right carpal 
tunnel syndrome warrants higher disability ratings.  The 
veteran's service-connected left carpal tunnel syndrome has 
been rated by the RO under the provisions of Diagnostic Code 
8515.  Under this regulatory provision, incomplete paralysis 
of the median nerve of the major hand warrants a 10 percent 
rating when mild, a 30 percent rating when moderate, and a 50 
percent rating when severe.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A January 2003 VA Administration Physical Examination showed 
that the veteran complained of "burning" at his left elbow 
and occasional "burning" at the right elbow.  He also 
complained of having wrists that felt swollen all of the 
time.  He continued that the symptoms were aggravated by 
typing and turning a wrench.  The veteran listed fishing and 
computers as his hobbies and recreation.  Upon physical 
examination, the veteran had full range of motion of the 
elbows and wrists.  Additionally, it was noted that there was 
no evidence of erythema, warmth, or edema.  It was further 
noted that there was a mildly positive Tinel's test affected 
the 2nd, 3rd, and 4th fingers, and there was a negative 
Phalen's test.  A strong and equal bilateral hand grasp was 
noted.  The diagnosis was mild bilateral carpal tunnel 
syndrome.  The veteran had a splint to wear as needed for 
repetitive hand movements.  

VA medical records reveal that the veteran was seen in March 
2003 for complaints of carpal tunnel in his left wrist that 
shot pain up into his left shoulder.  At the time, the 
veteran experienced the pain for about 7 months.  It was 
noted that the thumb pain radiated up through is arm.  The 
veteran experienced tingling in the index, middle, ring 
finger, and pinky tip.  There was moderate pain in the left 
forearm to pressure on back of the wrist also noted.  

SSA records show that the veteran underwent a VA examination 
in May 2003.  It was noted that the veteran's wrist revealed 
normal dorsiflexion, plantar flexion and ulnar and radial 
deviation that were 5/5 bilaterally.  It was further noted 
that he had normal supination and pronation against 
resistance.  Additionally, sensory examination revealed 
decreased sensation in the median nerve distribution on the 
left as compared to the right.  It was also noted that the 
veteran had positive Finkelstein test bilaterally as well as 
with the Tinel's test on the right side.  The  veteran 
reported feeling some tingling and pain into the small and 
ring finger on the left.  When the veteran's wrist was 
tapped, sharp pain traveled into his small finger and ring 
finger.  He was diagnosed with bilateral wrist tendonitis 
with neurological deficits.   
 
The veteran was afforded a VA examination in February 2004.  
The veteran reported that the wrote and ate using his left 
hand.  He also reported a burning sensation of his elbows 
bilateral and that pain was roughly equal bilaterally.  At 
the time of the evaluation the veteran claimed numbness and 
paresthesias in the lateral 3 fingers of each hand.  The 
veteran stated that it affected his work, ability to lift and 
carry objects.  He was diagnosed with carpal tunnel syndrome 
by history with no objective findings.  

The veteran was afforded a VA examination in June 2005.  Upon 
physical examination, it was noted that tests for elbow 
flexor, wrist flexor and grip were 2/5.  The examiner 
commented that the strength tests were so diminished and 
represented such weakness, that it was difficult to 
understand how the veteran could carry out his activities of 
daily living, open doors, drive, or even feed himself.  Joint 
function was described as full with no evidence of fatigue, 
or lack of endurance following passive repetitive use.  There 
was no objective evidence of edema, effusion, redness, heat, 
abnormal movement, guarding of movement.  It was further 
noted that the veteran claimed left forearm pain with 
supination/pronation, although the veteran had full 
supination/pronation range at 85-90 bilaterally.  Forearm 
supination was 0 to 85 degrees; forearm pronation was 0 to 80 
degrees; wrist dorsiflexion extension) 0 to 70 degrees.  
Wrist palmar flexion 0 to 80 degrees; wrist radial deviation 
0 to 20 degrees; wrist ulna deviation 0 to 45 degrees.  
Phalens/reverse phalens without complaints of numbness to 
fingers.  Tinels was negative, and there was no loss in range 
of motion.  The examiner noted that evaluation of the wrists 
bilaterally demonstrated anatomic alignment of the carpal 
bones without evidence of acute fractures, soft tissue 
calcifications, bony erosions nor other bony abnormalities.  
The examiner concluded that there was normal evaluation of 
the wrists bilaterally.  

Various private treatment records from Great Falls 
Chiropractic Clinic from  February 2006 to August 2006 show 
treatment for carpal tunnel syndrome.  The treatment 
consisted of exercises and stretches, specifically, wrist 
pronation.    

        Left Carpal Tunnel Syndrome

Based on review of the evidence, the Board is led to the 
conclusion that a rating in excess of 10 percent is not 
warranted.  Here, the veteran has demonstrated incomplete 
paralysis of the medial curve that has not been more than 
mild.  As noted above, the veteran was able to type and turn 
a wrench.  He was also able to fish and use computers as a 
hobby.  As noted previously, VA medical records from February 
2004 show that the veteran reported that he wrote and ate 
with his left hand.  Further, even though the results of the 
veteran's June 2005 VA examination strength tests had 
decreased so as to indicate weakness, the examiner noted that 
the veteran was yet able to open doors, drive, and even feed 
himself.  Current treatment records show that the veteran was 
engaged in treatment that consisted of wrist pronation.      

And, even though the veteran reported left wrist pain, a 
higher compensation is not warranted because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a rating in excess 
of 10 percent pursuant to Deluca.

     Right Carpal Tunnel Syndrome

Based on review of the evidence, the Board is led to the 
conclusion that a rating in excess of 10 percent is not 
warranted.  Again, the veteran has demonstrated incomplete 
paralysis of the medial curve that has not been more than 
mild.  As noted previously, the veteran was able to type and 
turn a wrench.  He was even able to fish and use computers as 
a hobby.  Albeit the results of the veteran's June 2005 VA 
examination strength tests had decreased so as to indicate 
weakness, the examiner noted that the veteran was yet able to 
open doors, drive, and even feed himself.  Current treatment 
records show that the veteran was engaged in treatment that 
consisted of wrist pronation.      

Further, a higher compensation is not warranted under Deluca 
provisions because there is no persuasive evidence of 
additional functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so 
as to warrant a rating in excess of 10 percent.  

In sum, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  As noted with his 
other claims, the Board finds that there has been no showing 
by the veteran that the service connected left and right 
carpel tunnel syndrome have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  The veteran has reported that he fished and 
worked with computers as his hobbies and recreation.  In 
addition, an August 2003 functional capacity evaluation, 
based on the United States Department of Labor's Dictionary 
of Occupational Titles, note that the veteran was capable of 
engaging in light work.  Specifically, the veteran could 
exert up to 20 pounds force occasionally, and/or up to 10 
pounds force frequently, and/or a negligible amount of force 
constantly to move objects.  Thus, nothing precludes the 
veteran from working at a place of employment that would 
accommodate his disability or that would offer him sedentary 
work.  Under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The veteran may always advance an increased rating claim if 
the severity of his carpal tunnel syndrome should increase in 
the future.




ORDER

Entitlement to an initial rating in excess of 10 percent for 
status post microdiscectomy, L5-S1, with mechanical low back 
pain from March 1, 2003 to September 5, 2003 is denied.  

Entitlement to an initial rating of 20 percent (but no 
higher) for status post microdiscectomy, L5-S1, with 
mechanical low back pain after September 5, 2003 is granted, 
subject to laws and regulations applicable to payment of VA 
benefits. 

Entitlement to an initial rating in excess of 10 percent for 
service-connected for left leg peripheral neuropathy 
associated with status post microdiscectomy, L5-S1, with 
mechanical low back pain is denied.  

Entitlement to an initial rating in excess of 10 percent for 
service-connected for right leg peripheral neuropathy 
associated with status post microdiscectomy, L5-S1, with 
mechanical low back pain is denied.  

Entitlement to an initial rating in excess of 10 percent for 
service-connected left carpal tunnel syndrome is denied.  

Entitlement to an initial rating in excess of 10 percent for 
service-connected right carpal tunnel syndrome is denied.    

  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


